I. ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 16/512828 (“the ’828 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is July 16, 2019. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The instant application is a continuation of US Application 15/464041 (the ‘041 application), which is a reissue application of U.S. Patent No. 9,141,398 (“’398 Patent”). The ‘398 Patent is a national stage entry of PCT/JP2010/073469, filed on December 17, 2010, which matured into the ‘398 patent, which was filed as US Application No. 13/515891 (“891 Application”), entitled “SYSTEM, DEVICE, AND METHOD FOR INTIALIZING A PLURALITY OF ELECTRONIC DEVICE USING A SINGLE PACKET.”
This action is being issued following Applicant’s phone call of 1/11/2021 question the language that claims 10-13 are rejected below in the claim status section of the Notice of Allowance.  This Corrected Notice of Allowance is being issued to remove the reference to claims 10-13 being rejected.

II. CLAIM STATUS
The ‘398 Patent issued with claims 1-9 (“Patented Claims”).  The preliminary amendment of July 16, 2019 cancels claims 1-9 and adds claims 10-13.  The amendment of 7/20/2020 amended claim 10.  The amendment of 10/29/2020 amends claim 10. Therefore, as of the date of this Office Action, the status of the claims is:
a. Claims 10-13 (“Pending Claims”).


IV.   ALLOWABLE SUBJECT MATTER
Claims 10-13 are allowed.
Claims 10-13 define over the art of record in that none of the art has the host apparatus that has a first port that transmits a packet including a first group number and a first number of power units available, and a second port receiving the packet from an electronic device, where  the first number of power units is updated to a differential value obtained by subtracting at least one second number of power units from the first number of power units, as claimed.  

V.  CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                       
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992